Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3, 8, 18 and 22 are objected to because of the following informalities:  each of the dependent claims listed above recites the limitation “the number of preambles”.  Applicant is advised to revise the limitation to recite: “[[the]] a number of preambles”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:





A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 and 17-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svedman (US 2020/0344815; hereinafter Svedman).

Regarding claim 1, Svedman shows a random access method for a User Equipment (UE) (Figure 10 shows a random access method performed by a wireless device.), comprising:
initiating random access on one or more Synchronization Signal (SS) blocks (Figure 10; Par. 0029-0030, 0064, 0135; noted selecting a random access resource from the identified set of random access resources and a random access preamble index from the identified set of random access preamble indexes to be used for transmission of a selected RACH preamble on one or more SSBs.); and
sending random access information on each SS block to a network side device (Figure 2 and 10; Par. 0029-0030, 0064, 0135-0136; transmitting a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs.).
Regarding claim 2, Svedman shows sending an SS block index to the network side device (Figures 2 and 10; Par. 0080-0082; noted S’ included in the transmission of the selected SSBs.).
Regarding claim 3, Svedman shows sending the number of preambles sent on each SS block to the network side device (Par. 0058; noted PRACH preamble format includes one or more parameters including the number of preambles per SSB per PRACH resource.).
Regarding claim 4, Svedman shows the number of preambles sent on each unsuccessfully-accessed SS block and/or the number of preambles sent on a successfully-accessed SS block (Table 11; Par. 0058, 0126; noted the value range of number of preambles per SSB per PRACH resource (P) depends on the configured number of SSBs per PRACH resource (S).).
Regarding claim 5, Svedman shows sending information about a time-frequency resource for the random access on each SS block to the network side device (Figures 2 and 10; Par. 0029-0030, 0064, 0135-0136; transmitting a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs.).
Regarding claim 6, Svedman shows wherein the information about the time-frequency resource comprises an index with which the time-frequency resource is associated (Figure 2; Table 11; Par. 0032; noted in some embodiments, a subset of preamble indices may be a subset of the set of the indices of the PRACH preambles (preamble sequences) available in a PRACH resource. The set of indices available in a PRACH resource may be limited by various configurations such as a configuration of restricted set.).
Regarding claim 7, Svedman shows a random access method for a network side device (Figure 11 shows a random access method performed by a network device.), comprising:
receiving random access information on each of one or more Synchronization Signal (SS) blocks from a User Equipment (UE) (Figures 2 and 10-11; Par. 0029-0030, 0064, 0135-0136, 140; receiving a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs from a UE.).
Regarding claims 8, 9, 10 and 11, these claims are rejected using the same reasoning as presented in the rejection of claims 3, 4, 5 and 6, respectively.
Regarding claim 12, Svedman shows a User Equipment (UE) (Figures 1 and 12 shows a UE performing the method of Figure 10.), comprising: 
a first processor and a first transceiver (Figure 12; noted UE includes at least one processor and a transceiver.), wherein the first processor is configured to 
initiate random access on one or more Synchronization Signal (SS) blocks (Figure 10; Par. 0029-0030, 0064, 0135; noted selecting a random access resource from the identified set of random access resources and a random access preamble index from the identified set of random access preamble indexes to be used for transmission of a selected RACH preamble on one or more SSBs.), and 
the first transceiver is configured to send random access information on each SS block to a network side device (Figure 2 and 10; Par. 0029-0030, 0064, 0135-0136; transmitting a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs.).
Regarding claim 13, Svedman shows a network side device (Figures 1 and 12 shows a network device (i.e. BS/eNB) performing the method of Figure 11.), comprising: 
a second processor and a second transceiver (Figure 12; noted network device includes at least one processor and a transceiver.);
wherein the second transceiver is configured to realize the random access method (Figures 2 and 10-11; Par. 0029-0030, 0064, 0135-0136, 140; receiving a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs from a UE.) for the network side device according to claim 7.
	Regarding claims 17, 18, 19, 20 and 21, these claims are rejected using the same reasoning as presented in the rejection of claims 2, 3, 4, 5 and 6, respectively.
Regarding claim 22, this claim is rejected using the same reasoning as presented in the rejection of claims 3 and 4.
Regarding claim 23, this claim is rejected using the same reasoning as presented in the rejection of claims 5 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210136823 A1 - relates to a wireless communication system, and more particularly, to methods and devices for performing random access procedure.
US 20200296765 A1 - relates to a wireless communication system, and more particularly, to methods and devices for transmitting/receiving random access channel signal.
US 20200288503 A1 - relate, in general, to wireless communications and, more particularly, to a random access procedure.
US 20200275479 A1 - directed to wireless communications and, more particularly, to contention-free random access procedures using a physical downlink control channel (PDCCH) order or a radio resource control (RRC) message.
US 20180279380 A1 - directed to random access on a wireless communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413